Case 2:19-cr-00097-GRB Document 104 Filed 09/08/20 Page 1 of 2 PageID #: 1712

                                                                             FILED
                                                                             CLERK
AES:LHE/JAM                                                        4:55 pm, Sep 08, 2020
F. #2018R01064
                                                                      U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF NEW YORK
UNITED STATES DISTRICT COURT
                                                                      LONG ISLAND OFFICE
EASTERN DISTRICT OF NEW YORK
---------------------------X

UNITED STATES OF AMERICA                              SUPERSEDING
                                                      INFORMATION
       - against -
                                                      Cr. No. 19-97 (S-3) (GRB)
MICHAEL COHN,                                         (T. 18, U.S.C., §§ 641 and 3551 et seq.)

                        Defendant.

---------------------------X

THE UNITED STATES ATTORNEY CHARGES:

                             THEFT OF PUBLIC PROPERTY

               In or about and between September 2018 and December 2018, both dates

being approximate and inclusive, within the Eastern District of New York and elsewhere, the

defendant MICHAEL COHN did knowingly, willfully and without lawful authority

embezzle, steal, purloin and convert to his own use records and things of value of the United

States and of a department or agency thereof, to wit: information belonging to the United
Case 2:19-cr-00097-GRB Document 104 Filed 09/08/20 Page 2 of 2 PageID #: 1713

                                                                                         2

States Securities and Exchange Commission (“SEC”) regarding an investigation conducted

by the SEC’s Division of Enforcement.

             (Title 18, United States Code, Sections 641 and 3551 et seq.)




SETH D. DUCHARME
ACTING UNITED STATES ATTORNEY
EASTERN DISTRICT OF NEW YORK
